Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


                                              CASE NO.

  STEPHANIE HANSON,

          Plaintiff,
  v.

  AMERICAN AIRLINES, INC.; and
  ENVOY AIR INC. d/b/a American Eagle,

        Defendants.
  ____________________________________/

                                            COMPLAINT

          Plaintiff, Stephanie Hanson, sues American Airlines, Inc. and Envoy Air Inc. d/b/a

  American Eagle and in support thereof, states as follows:

                         PARTIES, JURSIDICTION, VENUE,
               AND GENERAL ALLEGATIONS RELEVANT TO ALL COUNTS

       1. This is an action for damages in excess of seventy-five thousand dollars arising out of

  injuries sustained by Ms. Hanson while traveling as a passenger aboard an international American

  Airlines/American Eagle/Envoy Air flight to The Bahamas.

       2. At all times material, Ms. Hanson was and is a United States citizen, domiciled in Florida.

       3. At all times material, American Airlines, Inc. (“AA”) was and is a Delaware corporation

  with its headquarters and principal address located at 1 Skyview Drive MD8B503, Fort Worth,

  Texas. AA’s registered agent in Florida is CT Corporation System, located at 1200 S. Pine Island

  Road, Plantation, Florida 33324.




                                                   1
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 2 of 10




     4. At all times material, Envoy Air Inc. (“Envoy”) was and is a Delaware corporation with its

  headquarters and principal address located at 4301 Regent Blvd. MD 243, Irving, Texas, 75063.

  Envoy is a subsidiary of American Airlines Group, the parent corporation for AA.

     5. Jurisdiction is proper in United States District Courts pursuant to 28 U.S.C. §1331 in that

  this is a civil action which arises under the law and treaties of the United States, namely the

  Convention for the Unification of Certain Rules Relating to International Transportation by Air,

  concluded at Montreal, Canada, May 28, 1999 (“Montreal Convention”). (See Exhibit 1: Montreal

  Convention Full Text).

     6. In the alternative, jurisdiction is proper in United States District Courts pursuant to 28

  U.S.C. 1331 in that this is a civil action which arises under the law and treaties of the United States,

  namely the Convention for the Unification of Certain Rules for International Carriage by Air

  concluded at Warsaw, Poland, October 12, 1929 (“Warsaw Convention”) as amended by the

  Protocol to Amend the Convention for the Unification of Certain Rules Relating to International

  Carriage by Air, done at the Hague on October 25, 1955 (“Hague Protocol”). (See Exhibit 2:

  Warsaw Convention and Hague Protocol Full Text).

     7. Venue is proper under 28 U.S.C. § 1391(b)(1) and (2).

     8. Defendants conduct extensive and not isolated business in Miami, Florida through the

  operation of their airline. Among other business activities, Defendants conduct hundreds if not

  thousands of daily flights in and out of Miami International Airport. Defendants further maintain

  offices and employees in Miami, Florida. Defendants use Miami as a major hub and cornerstone

  for the American Airlines network.




                                                     2
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 3 of 10




      9. AA is the holder of a Federal Aviation Administration issued Air Carrier Certificate under

  14 C.F.R. § 121 and is engaged in both domestic and international scheduled transportation of

  passengers.

      10. Envoy is the holder of a Federal Aviation Administration issued Air Carrier Certificate

  under 14 C.F.R. § 121 and is engaged in both domestic and international scheduled transportation

  of passengers.

      11. On October 24, 2020, Ms. Hanson was a fare paying passenger pursuant to contract of

  carriage on American Airlines Flight No. 4194 on a flight departing from Miami, Florida bound

  for Freeport, Bahamas (“the subject flight”).

      12. At all times material Defendants together or individually owned, operated and/or were the

  entities in control of the subject flight.

      13. At all times material AA and/or Envoy were in control of their agents including all

  personnel present on the subject flight.

      14. On October 24, 2020, Ms. Hanson was buckled in her assigned seat when upon landing in

  Freeport, the subject flight experienced an accident as contemplated by the Montreal and Warsaw

  Conventions. The accident was caused by landing gear failure or pilot error by veering off the

  runway during landing. As a result, Ms. Hanson suffered personal injuries to her ankle, neck and

  back.

                                       COUNT I
                           AGAINST AMERICAN AIRLINES, INC.
                        UNDER ARTICLE 17 MONTREAL CONVENTION

      15. At the time of the incident described above there was in force and effect in the United

  States a certain multilateral treaty relating to the rules governing international carriage by air




                                                  3
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 4 of 10




  known as the Montreal Convention. Both the United States and The Bahamas are state parties to

  the Montreal Convention.

      16. At the time of the incident and subsequent injuries, Ms. Hanson was engaged in

  international carriage as defined in Article 1(2) of the Montreal Convention and the same is

  applicable to this action pursuant to Article 1(1) of the Montreal Convention.

      17. Pursuant to Article 17.1 of the Montreal Convention, the carrier is strictly liable for all

  damage sustained in case of death or bodily injury of a passenger upon condition only that the

  accident which caused the injury took place on board the aircraft or in the course of any of the

  operations of embarking or disembarking. In the instant case, Ms. Hanson was aboard the aircraft.

      18. The Montreal Convention further provides that for a passenger’s damages up to 128,821

  Special Drawing Rights (“SDR”) 1, the carrier cannot exclude or limit its liability. Montreal Conv.,

  Art. 21.1. (See Exhibit 3: Revised Limits of Liability Under the Montreal Convention).

      19. In order to limit its liability for damages exceeding 128,821 SDR, the carrier has the burden

  of proof to show that: 1) the damages were not due to its negligence, wrongful act or omission, or

  the negligence, wrongful act or omission of its servants and agents, or, 2) such damage was solely

  due to the negligence or other wrongful act of omission of a third party. Montreal Conv., Art.21.2.

      20. The landing gear failure and Ms. Hanson’s subsequent injuries were an unexpected and

  unusual occurrence and constitutes an accident under Article 17 of the Montreal Convention. As a

  result, Ms. Hanson suffered bodily injuries.

      21. AA is strictly liable for Plaintiff’s damages up to 128,821 SDR and the carrier “shall not

  be able to exclude or limit its liability.” Montreal Conv., Art. 21.1.



  1
   An SDR is a unique monetary unit that acts in the capacity of a reserve instrument. It is promulgated and
  controlled by the International Monetary Fund and composed of a basket of currencies. At the time of filing of this
  complaint, 1 SDR = 1.38 U.S. Dollars.

                                                           4
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 5 of 10




     22. AA is also strictly liable for Plaintiff’s full, fair and just damages, without the monetary

  limitation in Article 21.1., as AA is unable to prove that Plaintiff’s damages were not: 1) due to its

  own (or its agents and servants) negligence, wrongful act or omission, or 2) solely due to the

  negligence or other wrongful act of omission of a third party. Montreal Conv., Art. 21.2 (placing

  burden of proof on the carrier).

     23. Ms. Hanson incurred serious bodily injuries, including aggravation of a previous ankle

  injury, orthopedic neck and back injuries, physical pain and suffering, anguish, fright and shock,

  annoyance, discomfort, loss of the enjoyment of life in the past and in the future.

     WHEREFORE, Plaintiff, Stephanie Hanson, demands judgment against American Airlines,

  Inc. for compensatory damages and any and all damages to which she is entitled under applicable

  law.

                                      COUNT II
                               AGAINST ENVOY AIR INC.
                       UNDER ARTICLE 17 MONTREAL CONVENTION

     24. At the time of the incident described above there was in force and effect in the United

  States a certain multilateral treaty relating to the rules governing international carriage by air

  known as the Montreal Convention. Both the United States and The Bahamas are state parties to

  the Montreal Convention.

     25. At the time of the incident and subsequent injuries, Ms. Hanson was engaged in

  international carriage as defined in Article 1(2) of the Montreal Convention and the same is

  applicable to this action pursuant to Article 1(1) of the Montreal Convention.

     26. Pursuant to Article 17.1 of the Montreal Convention, the carrier is strictly liable for all

  damage sustained in case of death or bodily injury of a passenger upon condition only that the




                                                    5
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 6 of 10




  accident which caused the injury took place on board the aircraft or in the course of any of the

  operations of embarking or disembarking. In the instant case, Ms. Hanson was aboard the aircraft.

     27. The Montreal Convention further provides that for a passenger’s damages up to 128,821

  SDR, the carrier cannot exclude or limit its liability. Montreal Conv., Art. 21.1. (See Exhibit 3:

  Revised Limits of Liability Under the Montreal Convention).

     28. In order to limit its liability for damages exceeding 128,821 SDR, the carrier has the burden

  of proof to show that: 1) the damages were not due to its negligence, wrongful act or omission, or

  the negligence, wrongful act or omission of its servants and agents, or, 2) such damage was solely

  due to the negligence or other wrongful act of omission of a third party. Montreal Conv., Art.21.2.

     29. The landing gear failure and Ms. Hanson’s subsequent injuries were an unexpected and

  unusual occurrence and constitutes an accident under Article 17 of the Montreal Convention. As a

  result, Ms. Hanson suffered bodily injuries.

     30. Envoy is strictly liable for Plaintiff’s damages up to 128,821 SDR and the carrier “shall

  not be able to exclude or limit its liability.” Montreal Conv., Art. 21.1.

     31. Envoy is also strictly liable for Plaintiff’s full, fair and just damages, without the monetary

  limitation in Article 21.1., as AA is unable to prove that Plaintiff’s damages were not: 1) due to its

  own (or its agents and servants) negligence, wrongful act or omission, or 2) solely due to the

  negligence or other wrongful act of omission of a third party. Montreal Conv., Art. 21.2 (placing

  burden of proof on the carrier).

     32. Ms. Hanson incurred serious bodily injuries, including aggravation of a previous ankle

  injury, orthopedic neck and back injuries, physical pain and suffering, anguish, fright and shock,

  annoyance, discomfort, loss of the enjoyment of life in the past and in the future.




                                                    6
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 7 of 10




        WHEREFORE, Plaintiff, Stephanie Hanson, demands judgment against Envoy Air Inc. for

  compensatory damages and any and all damages to which she is entitled under applicable law.

                                          COUNT III
                                AGAINST AMERICAN AIRLINES, INC.
                             UNDER ARTICLE 17 WARSAW CONVENTION

        33. In the alternative, at the time of the incident described above there was in force and effect

  in the United States a certain multilateral treaty relating to the rules governing international

  carriage by air known as the Warsaw Convention. Both the United States and The Bahamas are

  state parties to the Warsaw Convention.

        34. At the time of the incident and subsequent injuries, Ms. Hanson was engaged in

  international carriage as defined in Article 1(2) of the Warsaw Convention and the same is

  applicable to this action pursuant to Article 1(1) of the Warsaw Convention.

        35. Pursuant to Article 17 of the Warsaw Convention, the carrier is strictly liable for damage

  sustained in case of death or wounding of a passenger upon condition only that the accident which

  caused the injury took place on board the aircraft or in the course of any of the operations of

  embarking or disembarking. In the instant case, Ms. Hanson was aboard the aircraft.

        36. The Warsaw Convention and AA ticket contract further provide that for a passenger’s

  damages up to $75,000.00 the carrier cannot exclude or limit its liability. Warsaw Conv., Art.

  22(1). (See Exhibit 4: AA Contract of Carriage) 2

        37. In addition, pursuant to Article 25 of the Warsaw Convention, the Defendants are liable to

  Plaintiff for all personal injuries damages exceeding $75,000 if the Plaintiff proves that the injuries

  were caused by the willful misconduct of AA and its agents acting within the scope of their

  employment.



  2
      Source: https://www.aa.com/i18n/footer/conditions-of-carriage.jsp?locale=en_HK

                                                           7
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 8 of 10




     38. The injuries suffered by Plaintiff were caused by the willful misconduct of AA and its

  agents including the pilot in command of the subject flight or maintenance personnel who were

  working in the course and scope of their employment at the time of the incident.

     39. Further, AA and their agents did not take all necessary and possible measures to avoid the

  injuries suffered by Plaintiff, precluding any anticipated reliance of Article 20 of the Warsaw

  Convention.

     40. Ms. Hanson incurred serious bodily injuries, including aggravation of a previous ankle

  injury, orthopedic neck and back injuries, physical pain and suffering, anguish, fright and shock,

  annoyance, discomfort, loss of the enjoyment of life in the past and in the future.

     WHEREFORE, Plaintiff, Stephanie Hanson, demands judgment against Defendant, American

  Airlines, Inc., for compensatory damages and any and all damages to which she is entitled under

  applicable law.

                                     COUNT IV
                               AGAINST ENVOY AIR INC.
                        UNDER ARTICLE 17 WARSAW CONVENTION

     41. In the alternative, at the time of the incident described above there was in force and effect

  in the United States a certain multilateral treaty relating to the rules governing international

  carriage by air known as the Warsaw Convention. Both the United States and The Bahamas are

  state parties to the Warsaw Convention.

     42. At the time of the incident and subsequent injuries, Ms. Hanson was engaged in

  international carriage as defined in Article 1(2) of the Warsaw Convention and the same is

  applicable to this action pursuant to Article 1(1) of the Warsaw Convention.

     43. Pursuant to Article 17 of the Warsaw Convention, the carrier is strictly liable for damage

  sustained in case of death or wounding of a passenger upon condition only that the accident which



                                                   8
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 9 of 10




  caused the injury took place on board the aircraft or in the course of any of the operations of

  embarking or disembarking. In the instant case, Ms. Hanson was aboard the aircraft.

        44. The Warsaw Convention and Envoy ticket contract further provides that for a passenger’s

  damages up to $75,000.00 the carrier cannot exclude or limit its liability. Warsaw Conv., Art.

  22(1). (See Exhibit 4: AA Contract of Carriage) 3

        45. In addition, pursuant to Article 25 of the Warsaw Convention, the Defendants are liable to

  Plaintiff for all personal injuries damages exceeding 16,600 SDR if the Plaintiff proves that the

  injuries were caused by the willful misconduct of Envoy and its agents acting within the scope of

  their employment.

        46. The injuries suffered by Plaintiff were caused by the willful misconduct of Envoy and its

  agents including the pilot in command of the subject flight or maintenance personnel who were

  working in the course and scope of their employment at the time of the incident.

        47. Further, Envoy and their agents did not take all necessary and possible measures to avoid

  the injuries suffered by Plaintiff, precluding any anticipated reliance of Article 20 of the Warsaw

  Convention.

        48. Ms. Hanson incurred serious bodily injuries, including aggravation of a previous ankle

  injury, orthopedic neck and back injuries, physical pain and suffering, anguish, fright and shock,

  annoyance, discomfort, loss of the enjoyment of life in the past and in the future.

        WHEREFORE, Plaintiff, Stephanie Hanson, demands judgment against Defendant, Envoy Air

  Inc., for compensatory damages and any and all damages to which she is entitled under applicable

  law.




  3
      Source: https://www.aa.com/i18n/footer/conditions-of-carriage.jsp?locale=en_HK

                                                           9
Case 1:21-cv-22919-MGC Document 1 Entered on FLSD Docket 08/11/2021 Page 10 of 10




                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a jury trial.

   Dated: August 11, 2021

                                           Respectfully submitted,

                                           THE LAW OFFICES OF ROBERT L. PARKS, P.L.
                                           Counsel for Plaintiff
                                           799 Brickell Plaza, Suite 900
                                           Miami, Florida 33131
                                           Tel: (305) 445-4430; Fax: (305) 445-4431

                                           By:/s/ Robert L. Parks     _____
                                                   ROBERT L. PARKS
                                                   Florida Bar No. 61436
                                                   bob@rlplegal.com
                                                   ana@rlplegal.com
                                                   gary@rlplegal.com
                                                   GABRIEL GARAY
                                                   Florida Bar No. 103303
                                                   gabe@rlplegal.com




                                                    10
